FILED
                                                             MARCH 30, 2021
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37321-5-III
                                              )
                   Respondent,                )
                                              )
   v.                                         )         UNPUBLISHED OPINION
                                              )
JOHN DESMARAIS,                               )
                                              )
                   Appellant.                 )

        PENNELL, C.J. — John Desmarais appeals his six-month sentence for attempting

to elude a police vehicle, arguing the State did not prove the convictions used to calculate

his offender score. The parties agree Mr. Desmarais’s offender score is impacted

by the recent decision in State v. Blake, __ Wn.2d __, 481 P.3d 521 (2021) and that

Mr. Desmarais should be resentenced in light of Blake. We accept this concession

and therefore reverse Mr. Desmarais’s sentence and remand for resentencing. Mr.

Desmarais’s claims on appeal not governed by Blake can be raised in the trial court

at resentencing.
No. 37321-5-III
State v. Desmarais


       The sentence is reversed. This matter is remanded for resentencing.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.



                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                             2